BELCHER, Commissioner.
Appellant was convicted for the unlawful possession of whiskey for the purpose of sale in Coryell County, a dry area, and his punishment was assessed at 90 days in jail and a fine of $250.
Under the Texas Liquor Control Act, Vernon’s Ann.P.C. art. 666-1 et seq., it is required that the state establish, either by proof or otherwise, that the alleged county was a dry area, within the meaning of said Act. The statement of facts and the record in this case fail'to reflect that the state met this requirement.
The evidence is therefore insufficient to sustain the conviction. Brigham v. State, 154 Tex.Cr.R. 55, 225 S.W.2d 176; Davis v. State, 155 Tex.Cr.R. 101, 231 S.W.2d 444; Hodges v. State, 151 Tex.Cr.R. 511, 209 S.W.2d 611.
The judgment is reversed and the cause is remanded.
Opinion approved by the Court.